SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c), AND (d)AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 Beamz Interactive, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 07378U102 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨Rule 13d-1(b) ¨ Rule 13d-1(c) x Rule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however,seetheNotes ). 1. NAMES OF REPORTING PERSONS Robert A. Flowers 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION PA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 16.45% TYPE OF REPORTING PERSON IN (1) Based on 15,148,782 shares of Common Stock of Beamz Interactive, Inc. (the “Issuer”) outstanding as of February 12, 2013, as reported by the Issuer in its Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2012, filed with the Securities and Exchange Commission on February 14, 2013. SCHEDULE 13G Item1. (a) Name of Issuer: Beamz Interactive, Inc., a Delaware corporation (the “Issuer”). (b) Address of Issuer’s Principal Executive Offices: 15354 N. 83rd Way, Suite 102 Scottsdale, Arizona85260 Item2. (a) Name of Person Filing: Robert A. Flowers. (b) Address of Principal Business Office or, if none, Residence: The address of the principal business office for the Reporting Person is: 335 Barn Hill Road West Chester, PA 19382 (c) Citizenship: Incorporated by reference from Item4 of the Cover Page for each Reporting Person. (d) Title of Class of Securities: Incorporated by reference from the Cover Page. (e) CUSIP Number: Incorporated by reference from the Cover Page. Item3. Not Applicable. Item4. Ownership. (a) Amount beneficially owned: Incorporated by reference from Items5–9 of the Cover Page for each Reporting Person. (b) Percent of class: Incorporated by reference from Item11 of the Cover Page for each Reporting Person. (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote Incorporated by reference from Item5 of the Cover Page for each Reporting Person. (ii) Shared power to vote or to direct the vote Incorporated by reference from Item6 of the Cover Page for each Reporting Person. (iii) Sole power to dispose or to direct the disposition of Incorporated by reference from Item7 of the Cover Page for each Reporting Person. (iv) Shared power to dispose or to direct the disposition of Incorporated by reference from Item8 of the Cover Page for each Reporting Person. Item5. Ownership of Five Percent or Less of a Class. Not Applicable. Item6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not Applicable. Item8. Identification and Classification of Members of the Group. Not Applicable. Item9. Notice of Dissolution of Group. Not Applicable. Item10. Certifications. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 14, 2013 /s/Robert A. Flowers Robert A. Flowers
